FILED
                                                                                         MAR 11 2010
                             UNITED STATES DISTRICT COURT
                                                                                   NANCV MAYER WHIITINGTON CLERK
                             FOR THE DISTRICT OF COLUMBIA                                U.S.OISTRICTCOU/1T'



RIDUAN BIN ISOMUDDLN HAMBALI 

                Petitioner 




                v.                                            Civil Action No.     I0- 4-D 7
BARACK OBAMA, President of the United 

States of America, et aJ. 




                                              ORDER


        In the interest of facilitating the appointment ofcounsel for the petitioner currently

housed at Guantanamo, pursuant to the agreement of the Judges of this Court acting ill Executive

Session, July 1, 2008, it is hereby

       ORDERED that the Office of the Federal Defender for the districts of Rhode Island,

Massachusetts and New Hampshire is appointed to represent the Petitioner, Riduan Bin

Isomuddin Hambali, (ISN 10019). and that the individual attorneys from the Federal Defender

office who will represent the petitioller shall file a notice of appearance and, pursuant to LCvR

83.2(e), shall be allowed to appear in this Court as employees of the United States. Attorneys so

appointed shall, pursuant to LCvR 5A(b), obtain a CMlECF password from the Clerk in order to

file documents with the Court or to receive copies of opinions and orders of the Court

       SO ORDERED.

            2UDUO
               DATE
                                                       ~A(.~   oyce C. Lambeth
                                                                Chief Judge